Citation Nr: 9913186	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  94-42 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim of entitlement to service 
connection for tinnitus.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss disability.

3.  Entitlement to an increased evaluation for service-
connected varicose veins, currently evaluated as 30 percent 
disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947 and from July 1950 to May 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which found that no 
new and material evidence had been presented to reopen the 
claim of entitlement to service connection for tinnitus, and 
denied the veteran's claims of entitlement to increased 
evaluations for bilateral hearing loss and for status post 
vein ligation in both legs.  In a subsequent rating decision 
dated in March 1995, the RO established a 30 percent 
disability evaluation for bilateral varicose veins.  


FINDINGS OF FACT

1.  Since the last final denial of the veteran's claim of 
entitlement to service connection for tinnitus, the veteran 
has submitted evidence which is not duplicative of evidence 
already of record, and is sufficiently significant as to 
require its consideration in order to fairly decide the 
merits of the claim.

2.  The veteran has presented a plausible claim of 
entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The evidence submitted since the August 1993 decision 
denying reopening of the claim of entitlement to service 
connection for tinnitus is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156 
(1998).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for tinnitus.  He previously sought service 
connection for the condition, and his claim was denied on 
several occasions.  He essentially contends that he has 
presented new and material evidence for the purpose of 
reopening this claim, and seeks to have service connection 
established for his condition.

The claims of entitlement to increased evaluations for 
service-connected bilateral hearing loss and bilateral 
varicose veins are addressed in the Remand section below.

Factual Background

The evidence of record shows that in April 1946, the veteran 
was aboard the U.S.S. Solar when its munitions stores 
exploded upon preparing to dock off the coast of New Jersey.  
The veteran was apparently thrown into the water by the force 
of the blast.  Contemporaneous treatment records are not 
available, and upon examination for discharge from service in 
January 1946, there was no report of any tinnitus or other 
hearing abnormality.  VA treatment records dating from 
July 1949 show that the veteran reported experiencing ringing 
in his ears at the time of the 1946 explosion, with 
resolution within one week without recurrence.  He expressly 
denied complaints of tinnitus at the time of the evaluation.  
Service medical records from the veteran's second period of 
service, from July 1950 to May 1954, are absent evidence 
showing complaints of tinnitus, though episodes of otitis 
were recorded during that period of service.

On VA examination in September 1955, the veteran reported 
ringing and buzzing in his ears.  In December 1955, service 
connection was established for bilateral otitis externa with 
"deafness".  Separate ratings were later assessed for 
bilateral otitis externa and for bilateral deafness.

The veteran's claim of entitlement to service connection for 
tinnitus was first denied by the RO in a rating action dated 
in April 1990.  The veteran appealed this determination, and 
in a decision dated in March 1992, the Board denied service 
connection for tinnitus.  The Board decision noted that the 
veteran claimed that he incurred tinnitus as a result of 
acoustic trauma during service, due to the 1946 explosion.  
The evidence considered by the Board at the time included the 
veteran's service medical records from both periods of 
service, as well as post-service medical treatment records 
dating from between his periods of service and from after his 
final discharge.  At the time of the Board's decision, the 
evidence of record showed that the veteran complained of 
continuous bilateral tinnitus dating from the in-service 
explosion on ship. 

In May 1993, the RO denied the veteran's attempt to reopen 
his claim for service connection for tinnitus on grounds that 
he had not submitted new and material evidence to reopen his 
claim.  Newly submitted evidence included VA treatment 
records dating from May 1989 to December 1992, which showed 
the veteran's report of continuous tinnitus since the ship 
explosion in service.  

In August 1993, the RO again declined to reopen the veteran's 
claim on grounds that the evidence submitted since the last 
prior denial (a VA psychiatric examination report) did not 
contain any new and material evidence with respect to 
tinnitus.  The Board notes that at his VA examination, the 
veteran essentially repeated his statements regarding the 
claimed onset of the condition during service.  The veteran 
did not appeal this decision and the denial became final.

In April 1994, the veteran sought to reopen his claim of 
entitlement to service connection for tinnitus.  In support 
of his attempt to reopen his claim, the veteran has submitted 
a medical report dated in June 1993 from a Dr. N. G., which 
noted the following history:  "Ringing in the ear keeps him 
awake, had ear infection since 1945 after ship sank, was 
disabled veteran because of the hearing loss . . ."  Dr. G. 
stated a diagnosis of:  "[t]innitus, vertigo, 
[s]ensorineural [h]earing [l]oss for investigation, 
[e]ustacian [t]ube [d]ysfunction, [c]hronic [r]hinitis, 
possible [a]cuoustic [t]rauma."  

In October 1994, the veteran was afforded a VA audiological 
examination.  There, he reported the onset of constant 
bilateral tinnitus during service concurrent with his 
exposure to acoustic trauma secondary to the 1946 explosion 
on the U.S.S. Solar.  

In the February 1995 substantive appeal filed on behalf of 
the veteran, the veteran's representative contended that the 
report of Dr. G. represented more than a repetition of the 
evidence previously submitted or a restatement of the 
veteran's reported history, but rather was a credible expert 
medical opinion based on the records available, the veteran's 
reports, medical evaluation and the reasonable medical 
inferences about the causal connection between excessive 
noise and certain hearing impairments.  The representative 
also contended that the "opinion" of Dr. G. was new and 
material, in part because such an expert opinion had not 
previously been submitted.  

The representative also noted that tinnitus was not added to 
the VA Rating Schedule until 1976, and that medical advances 
had provided additional information regarding the 
relationship between acoustic trauma and hearing 
deficiencies, information which purportedly rendered the 
veteran's claim worthy of service connection.  The 
representative cited to a medical treatise which reported 
that tinnitus may be either "objective" (able to be 
observed by someone other than the patient) or "subjective" 
(only perceived by the patient).  The treatise went on to 
note that some "traditional skeptics" now accepted the 
disorder as real and potentially debilitating.  The 
representative contended that the veteran's complaints of 
tinnitus were not recorded for many years because the veteran 
saw no benefit in reporting them because physicians were 
unable to verify the condition by objective means.

The veteran was afforded a Travel Board hearing before the 
undersigned Board Member at the RO in March 1999.  There he 
testified that he was blown off the ship and into the water 
when the explosions took place aboard the U.S.S. Solar, in 
April 1946.  He testified that initially, he only heard a 
very loud ringing in his ears and nothing else.  He testified 
that the ringing might have gotten a little better after the 
initial shock, but that it had continued since that time, 
some 40-or 50 years, and was worsening over time.

At his Travel Board hearing, the veteran also submitted a 
copy of a news article which discussed tinnitus and its 
symptoms, and identified several causes, including ear trauma 
and exposure to loud noise.   

Relevant Law and Regulations 

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must reflect that such 
disease or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303 (1998).  Service connection may also be 
granted for a disease first diagnosed after service when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted on 
a secondary basis if a claimed disability is found to be 
proximately due to or is the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998);  Harder v. Brown, 
5 Vet. App. 183, 187 (1993).

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If the veteran has not presented a 
well-grounded claim, there is no VA duty to assist him in 
developing the claim, and the claim must be denied.  

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) [with respect to 
secondary service connection claims, this includes the 
presence of a service-connected disability]; and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Libertine v. Brown, 9 
Vet. App. 521, 524-25 (1996);  Caluza v. Brown, 7 Vet. App. 
498 (1995);  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A chronic disability in 
service can be shown by "either evidence contemporaneous 
with service or the presumption period or evidence that is 
post service or post presumption period."  Id.

In determining whether a claim is well-grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden imposed by 
section 5107(a) merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Finality

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App.  209 (1999);  Winters v. West, 
12 Vet. App.  203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  "New and material 
evidence" is defined as "evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") noted in Elkins and Winters 
that in the ruling in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the Federal Circuit Court "effectively decoupled" 
the determinations of new and material evidence and well-
groundedness.  Thus, if the Board determines that 
additionally submitted evidence is "new and material," it 
must reopen the claim and perform the second and third steps 
in the three-step analysis, evaluating the claim for well-
groundedness in view of all the evidence, both new and old, 
and, if appropriate, evaluating the claim on the merits.  See 
Elkins, 12 Vet. App.  209 and Winters, 12 Vet. App.  203 
(1999).   

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is well-
grounded, the case will be decided on the merits, but only 
after the Board has determined that the VA's duty to assist 
under 38 U.S.C.A. § 5107 has been fulfilled.  

Analysis

The veteran's attempt to reopen his claim of entitlement to 
service connection for tinnitus was previously denied in the 
RO decision of August 1993.  The veteran did not file a 
timely Notice of Disagreement with respect to that 
determination, and the RO's decision became final.  
38 U.S.C.A. § 7105 (West 1991);  38 C.F.R. §§ 3.104, 20.201, 
20.302(a) (1998).

Since that August 1993 decision not to reopen the veteran's 
previously denied claim for service connection for tinnitus, 
the veteran has presented:  medical treatise evidence which 
shows a potential etiological relationship between exposure 
to loud noise or trauma and tinnitus; medical evidence which 
contains a statement by a physician which could arguably be 
held to show that the veteran's current complaints of 
tinnitus are related to either his in-service exposure to a 
loud explosion or to ear infections; and lay evidence showing 
that he first experienced continuous ringing in his ears 
during service and that tinnitus has not ceased since that 
time.  

The Board finds that this evidence is new and bears directly 
on the veteran's claim of entitlement to service connection 
for tinnitus.  Furthermore, in light of the evidence of 
record discussed above, and especially in light of the fact 
that service connection has been established for both 
bilateral hearing loss and for chronic bilateral otitis 
externa, the newly submitted evidence is found to be so 
significant that it must be considered in order to fairly 
decide the claim.  Therefore, the Board finds that pursuant 
to 38 C.F.R. § 3.156 and the Court's ruling in Hodge, the 
veteran has submitted new and material evidence and his claim 
is reopened. 

Pursuant to the Court's holdings in Elkins and Winters, the 
Board must next address the question of whether the veteran 
has presented evidence of a well-grounded or plausible claim 
for service connection.  Having considered all of the 
evidence of record, the Board finds that the veteran has 
submitted the necessary evidence of a well-grounded claim for 
service connection for tinnitus.  The Board notes that 
continuous tinnitus is currently diagnosed.  There is 
evidence of record showing that the veteran was exposed to a 
loud explosion during service.  Though there is no medical 
evidence of record showing chronic tinnitus during either 
period of the veteran's service, the veteran has submitted 
lay evidence of the incurrence of the chronic condition 
during service.  Because the veteran is qualified to testify 
as to the continuous nature of the subjective complaint of 
tinnitus, his testimony is sufficient to provide evidence of 
the incurrence of a chronic disability beginning during 
service.  See Savage, 10 Vet. App. at 495.  

The Board notes that there is evidence of record which 
contradicts the veteran's current contention of continuous 
tinnitus symptoms since service, however his current 
contentions are not inherently incredible, and the Board 
finds that pursuant to King, the veteran's statements are 
accepted as credible for the purpose of determining whether 
his claim is plausible.  

In addition, the Board notes that the statement of Dr. G. 
could arguably be read as a statement of medical opinion 
relating the veteran's condition either to in-service noise 
exposure or to ear infections, noting that service connection 
has been established for bilateral external otitis.  

Thus, the Board finds that the veteran's newly reopened claim 
is well-grounded under Caluza and Savage.  However, the Board 
finds that the evidence of record is not adequate for the 
purpose of evaluating the merits of the veteran's claim.  
In particular, the Board finds that the medical statement 
provided by Dr. G. is not sufficiently clear as to the likely 
cause of the veteran's current condition.  Additionally, 
there is no indication as to whether Dr. G. considered the 
available evidence which contradicts the veteran's current 
statements regarding the in-service onset of his now-
continuous tinnitus.  It also appears from the record that 
there may be additional medical treatment records relevant to 
the veteran's tinnitus which would assist in a determination 
of the veteran's claims on the merits.  

Furthermore, the Board finds that there is no medical 
evidence of record which addresses the likelihood of a 
connection between either the veteran's service-connected 
hearing loss disability or his service-connected chronic 
otitis externa and his complaints of tinnitus.  Such evidence 
may be helpful in determining whether the veteran's current 
condition is related to service or a service-connected 
condition.  

As the Board is not free to base its decision upon its own 
medical judgment, a remand of the case for a medical opinion 
as to these issues is necessary.  See Molloy v. Brown, 9 Vet. 
App. 513 (1996); Colvin, 1 Vet. App. 171.

Therefore, the Board finds that the veteran has submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for tinnitus, and that his claim is well-
grounded.  The claim is remanded for action pursuant to the 
Board's instructions in the Remand portion below.


ORDER

The claim of entitlement to service connection for tinnitus 
is reopened .


REMAND

The veteran seeks increased evaluations for both his 
bilateral hearing loss disability and for his varicose vein 
condition.  

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The regulations pertaining to the cardiovascular 
system were revised during the pendency of the veteran's 
claim.  62 Fed. Reg. 238 (Dec. 11, 1997).  The newly 
established criteria for the evaluation of varicose veins has 
changed significantly as a result of the change in the 
regulations.  Thus, where as here, the regulations have 
changed since the initiation of the veteran's case, the RO is 
required to evaluate the veteran's service-connected 
disabilities under both the preexisting rating criteria and 
the current criteria, to determine which is more favorable to 
the veteran.   

The veteran's service-connected bilateral varicose vein 
disability has not been evaluated in light of the newly 
established rating criteria.  Furthermore, the Board finds 
that due to the considerable period of time since the last VA 
examination of the veteran's varicose vein condition in March 
1995, a current VA examination is in order.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991);  Littke v. Derwinski, 
1 Vet. App. 90 (1990);  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997).

With regard to the veteran's bilateral hearing loss 
disability, the Board notes that at his March 1999 Travel 
Board hearing, the veteran testified that his hearing loss 
disability has increased in severity since the time of his 
last VA audiological examination in October 1994.  Therefore, 
pursuant to the Court's rulings in Green, Littke and Snuffer, 
the Board finds that a new VA examination is in order to 
assess the current degree of severity of the veteran's 
service-connected bilateral hearing loss disability.

The veteran contends that he is entitled to a separate 
disability evaluation for scars secondary to surgery for his 
varicose veins.  The Board notes that prior to October 1994, 
rating actions identified the veteran's varicose vein 
disability as "multiple scars both legs, residuals of vein 
ligations" under the rating criteria for varicose veins.  
The current rating for the veteran's condition does not seem 
to address the scarring which is residual to past surgeries 
for varicose veins. 

In Esteban v. Brown, 6 Vet. App. 259, the Court held that two 
separate disability ratings are possible in cases in which 
the veteran has separate and distinct manifestations from the 
same injury.  According to the Court, such assignment does 
not violate VA's anti-pyramiding regulation, 38 C.F.R. § 
4.14.  In light of the Court's ruling in Esteban, the Board 
finds that an evaluation for a separate rating is in order 
for the scars which resulted from surgery to correct varicose 
veins.  As current medical evidence regarding the condition 
of the veteran's scars is not of record, an evaluation for 
this condition is also in order.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran to 
obtain the names and addresses and dates 
of treatment for any and all medical care 
providers who provided treatment for his 
hearing loss, tinnitus or his varicose 
veins (including any treatment of scars 
on his legs) since December 1992.  After 
securing any necessary releases, the RO 
should attempt to obtain copies of any 
records referred to by the veteran which 
have not been previously obtained.  The 
RO should specifically attempt to obtain 
complete treatment records from 
Dr. N. G., from Dr. B. W, and from 
Dr. J. P., who are identified in the 
claims file.  These records should then 
be associated with the claims file.

2.  After the above development has been 
completed to the extent possible, he 
veteran should be scheduled for a 
VA audiological examination to determine 
the nature and extent of impairment 
caused by his bilateral hearing loss 
disability and to assess the nature and 
etiology of the veteran's claimed 
tinnitus.  All indicated studies should 
be performed.  The examiner should also 
be asked to render an opinion as to the 
likely etiology of the veteran's 
tinnitus, including whether it is as 
likely as not that the veteran's tinnitus 
is related to acoustic trauma or hearing 
loss or chronic otitis externa.  The 
examiner should be asked to discuss the 
basis of any determination, and in 
particular, to discuss the relevance of 
evidence showing the veteran's exposure 
to loud explosion during service and 
evidence showing that the veteran did not 
report or denied complaints of tinnitus 
prior to 1955.  The veteran's claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining physician in conjunction with 
the requested examination. 

3.  The RO should also schedule the 
veteran for a VA examination by the 
appropriate specialist to evaluate the 
nature and extent of his current 
bilateral varicose veins condition, to 
include an evaluation of the residual 
scarring from varicose vein surgery.  All 
indicated studies should be performed.  
The veteran's claims folder and a copy of 
this remand must be made available to and 
reviewed by the examining physician in 
conjunction with the requested 
examination.  The examiner is also asked 
to render an opinion as to the degree of 
functional impairment caused by the 
service-connected disability.  In 
particular, the examiner must make 
specific findings as to the presence 
(including extent) or absence of each of 
the following: (1) involvement of the 
superficial veins above and below the 
knee, or just below the knee, 
(2) varicosities or involvement of the 
long saphenous and whether any 
varicosities of the long saphenous are 
from one to two centimeters in diameter 
or are over two centimeters in diameter, 
(3) marked distortion and sacculation, 
(4) edema, (5) ulceration, 
(6) pigmentation, (7) eczema, 
(8) subcutaneous induration, 
(9) involvement of deep circulation, and 
(10) pain or cramping on exertion.  The 
examiner should also evaluate the 
severity of any scars on the veteran's 
legs which are the result of surgery to 
correct or alleviate varicose veins.

The reports of the examinations should be 
associated with the veteran's claims 
folder.

4.  When the above requested development 
of the record has been completed to the 
extent possible, the RO should 
readjudicate the veteran's claims for 
service connection for tinnitus and 
increased evaluations for bilateral 
varicose veins and for bilateral hearing 
loss disability.  With respect to 
varicose veins, the RO is to consider 
both sets of criteria (as identified 
above in this remand) and apply the 
criteria most favorable to the veteran's 
claim, pursuant to Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO is also 
to address whether a separate compensable 
evaluation is in order for residual 
scarring on the veteran's legs, pursuant 
to Esteban, 6 Vet. App. 259.  

If any benefit sought on appeal is not 
granted, a supplemental statement of the 
case should be issued to the veteran and 
he should be provided an opportunity to 
respond.  Any supplemental statement of 
the case should provide all rating 
criteria considered, both old and new, 
and should provide adequate reasons and 
bases explaining the rationale underlying 
all conclusions that are material to the 
case, to include the basis for selecting 
one set of rating criteria rather than 
another.  Thereafter, the case should be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

